DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 18 is objected to because of the following informalities:  in line 5 of claim 18, “the first shifting position” should be --a first shifting position--, and in line 6 “the second shifting position” should be --a second shifting position--, since the shifting positions were not previously claimed (the shifting positions were first claimed in claim 17).  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 is indefinite because “which can be coupled to the input shaft and/or to an electric machine” does not accurately claim the disclosed invention.  The first planet gear was already claimed as being coupled to the input shaft in claim 11 by “a first planet gear which is rotatably mounted on a planet gear carrier coupled to the input shaft”, and this coupling is not accurately described as being selective, as indicated by “can be” and “or”.  The second stepped planetary gear 22 (or first planet gear as a whole) can be connected to the electric machine 25 through connection of intermediate shaft 24 with the electric machine 25 (engagement of 29 with 31), and second stepped planetary gear 22 can be connected to the electric machine 25 through connection of the carrier 23/input shaft 6 with the electric machine 25 (engagement of 29 with 30 or 38, as in fig. 3).  Both couplings are to the electric machine.  It is not clear what feature of the disclosed invention is being claimed by this portion of claim 12.

In claim 15, “the second stepped planetary gear” is indefinite because it lacks antecedent basis.  The second stepped planetary gear is first claimed in claim 12.

In claim 16, “the intermediate shaft” is indefinite because it lacks antecedent basis.  The intermediate shaft is first claimed in claim 15.  



In claim 17, “the electric machine”, “the shifting device”, and “the intermediate shaft” are indefinite because they lack antecedent basis.

In claim 18, “the shifting device”, “the intermediate shaft”, and “the electric machine” are indefinite because they lack antecedent basis.

Claim 18 does not appear to accurately claim the disclosed invention by claiming “an input gear coupled rotationally firmly to the electric machine”, since “coupled rotationally firmly” suggests there is no relative rotation between the elements, but the input gear 29 rotates relative to the electric machine 25 (and the planetary transmission 33, including the input gear 29, is disclosed as being separate from the electric machine - page 12, lines 1-2).  

In claim 19, “the electric machine” and “the shifting device” are indefinite because they lack antecedent basis.

In claim 19, “especially” makes it unclear as to whether coupling to the input gear is required to meet the limitations of the claim.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stieg, U. S. Patent 3,420,1212.

Stieg shows a transmission device for a motor vehicle in figure 4.
	An input shaft 76 is operatively connectable to a drive device of the motor vehicle (col. 2, lines 65-66).
	The transmission device comprises a first output shaft 120 and a second output shaft 130.

(claim 11)

The first planet gear 164 is present as a first stepped planetary gear 174 which is coupled rotationally firmly to a second stepped planetary gear 176, which is coupled to the input shaft 76.
(claim 12, as best understood)

The input shaft 76 is arranged coaxially to the first output shaft 120 and/or the second output shaft 130.
(claim 13)

	The spur gear differential 70 is designed with no ring gear (fig. 4).
(claim 14)



Claim(s) 11, 12, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smetana et al., DE 10 2009 056 366 (supplied by the Applicant with IDS dated 24 February 2020).

Smetana et al. shows a transmission device for a motor vehicle (fig. 1) in figure 2.  The transmission includes a differential portion 42 with a planet represented as cylindrical on the left, and another planet represented as spool shaped on the right, with a smaller diameter end to the left meshed with the other planet gear and a larger diameter portion to the right shared with the drive unit 43.
	An input shaft 4 is operatively connectable to a drive device 21 of the motor vehicle (fig. 1).
	The transmission device comprises a first output shaft 40 (on the right) and a second output shaft 40 (on the left).
	A spur gear differential 42 is designed as a planetary transmission.  The input shaft 4 (to which 45 generally points in fig. 2) is coupled to the first output shaft 40 (R) and the second output shaft (L) by means of the spur gear differential 42.  The spur gear differential 42 comprises a first sun gear, the central gear at the rightmost of section 42, coupled to the first output shaft 40 (R) and a second sun gear, the central leftmost gear in fig. 2, coupled to the second output shaft 40 (L).  The first sun gear 40(R) meshes with a first planet gear, the spool shaped one, which is rotatably mounted on a planet gear carrier coupled to the input shaft 4.  The first planet gear also meshes with a second planet gear, the cylindrically shape planet to the left (planets mesh at the overlapping portion at the approximate center of the section 42), which is 
(claim 11)

	The first planet gear, the spool shaped one, is present as a first stepped planetary gear, the smaller diameter portion engaged with the sun gear and the second planet, which is coupled rotationally firmly to a second stepped planetary gear, the larger diameter portion to the right, which is coupled to the input shaft.
(claim 12, as best understood)

	The spur gear differential 42 is designed with no ring gear (fig. 2).
(claim 14)

	The second stepped planetary gear, the larger diameter portion to the left of the first planet gear, meshes with a gear, a sun gear at the rightmost position of section 43, that is connected rotationally firmly to an intermediate shaft, the shaft connecting between the sun gear and the ring gear of the planetary gear set in the center of section 43.
(claim 15)

	An electric machine 41 can be coupled by means of a shifting device 44 to the intermediate shaft and/or the intermediate shaft.
(claim 16)


(claim 17)

	The shifting device 44 comprises a first output gear coupled rotationally firmly to the input shaft, the third gear on the right, fast with gear set 47, a second output gear coupled rotationally firmly to the intermediate shaft, the first gear on the left, and an input gear, in the middle, coupled rotationally firmly to the electric machine 41.  A coupling element (shown as a collar with a “U” shaped cross-section) of the shifting device 44, in the first shifting position (to the right), meshes with the first output gear and the input gear and is disengaged from the second output gear.  In the second shifting position (to the left), the coupling element meshes with the second output gear and the input gear and is disengaged from the first output gear.
(claim 18)

	Allowable Subject Matter

Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Each of the following shows a spur gear differential with two sun gears, intermeshed planet gears, and no ring gear:
GB 535,515 (Ifield) April 1941
U. S. Patent 4,245,524 (Dammon) January 1981
U. S. Patent 5,624,346 (Hirota) April 1997
DE 10 2011 007 455 (Lorenz et al.) October 2012
WO 2014/075671 (Smetana) May 2014
U. S. Patent 8,974,341 (Smetana et al.) March 2015
DE 10 2014 204 575 (Biermann et al.) September 2015
U. S. Patent 9,777,816 (Petersen et al.) October 2017
U. S. Patent Application Publication 2020/0116236 (Biermann et al.) April 2020
U. S. Patent 10,641,375 (Kurth) May 2020
U. S. Patent 10,648,549 (Kurth) May 2020
U. S. Patent Application Publication 2020/0347917 (Trautmann et al.) November 2020

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090.  The examiner can normally be reached on T-F 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659